                                                                          Case 2:15-cv-01862-JAD-BNW Document 64 Filed 06/28/19 Page 1 of 3



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          Email: rlarsen@grsm.com
                                                                      6          dgluth@grsm.com
                                                                      7   Attorneys for Defendant/Counter-Defendant
                                                                          Estrella Homeowners Association
                                                                      8
                                                                                                       UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                                DISTRICT OF NEVADA
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                          CARRINGTON MORTGAGE SERVICES, LLC,                    )   Case No.: 2:15-CV-01862-JAD-BNW
                                                                     11                                                         )
                                                                                                   Plaintiff,                   )
                                     300 S. 4th Street, Suite 1550




                                                                     12          vs.                                            )
                                        Las Vegas, NV 89101




                                                                                                                                )
                                                                     13   ABSOLUTE BUSINESS SOLUTIONS, LLC; and                 )   JOINT MOTION TO EXTEND
                                                                          ESTRELLA HOMEOWNERS ASSOCIATION,                      )   TIME FOR ESTRELLA
                                                                     14                                                         )   HOMEOWNERS ASSOCIATION
                                                                                                   Defendants.                  )   TO FILE ITS MOTION FOR
                                                                     15                                                         )   SUMMARY JUDGMENT
                                                                                                                                )
                                                                     16                                                             (First Request)
                                                                                                                       )
                                                                     17   ABSOLUTE BUSINESS SOLUTIONS, LLC,            )
                                                                                                                       )
                                                                     18                         Counterclaimant,       )
                                                                                 vs.                                   )
                                                                     19                                                )
                                                                          CARRINGTON MORTGAGE SERVICES, LLC, )
                                                                     20   DOES I through x and ROE BUSINESS ENTITIES I )
                                                                          through X, inclusive,                        )
                                                                     21                                                )
                                                                                                Counterdefendants.     )
                                                                     22                                                )
                                                                     23   ABSOLUTE BUSINESS SOLUTIONS, LLC,
                                                                                 Pursuant to Local Rules IA 6-1 and 7-1, Plaintiff Carrington Mortgage Services, LLC
                                                                     24                           Counterclaimant,
                                                                                 vs.
                                                                          (Carrington) and Defendant Estrella Homeowners Association (Estrella), by and through their
                                                                     25
                                                                          CARRINGTON MORTGAGE SERVICES, LLC,
                                                                     26   respective attorneys
                                                                          DOES I through       of ROE
                                                                                           x and  record, stipulate and
                                                                                                       BUSINESS         jointly move
                                                                                                                     ENTITIES    I   as follows:
                                                                          through X, inclusive,
                                                                     27           1.      The deadline for dispositive motions is set for June 28, 2019. (ECF No. 60).
                                                                                                    Counterdefendants.
                                                                     28
                                                                                                                         -1-
                                                                          Case 2:15-cv-01862-JAD-BNW Document 64 Filed 06/28/19 Page 2 of 3



                                                                      1              2.       On June 27, 2019, Carrington filed its Motion for Summary Judgment against

                                                                      2   Defendant Absolute Business Solution, LLC only. (ECF No. 63).
                                                                      3
                                                                                     3.       Carrington and Estrella are working on a stipulation to dismiss Carrington's
                                                                      4
                                                                          claims against Estrella. In order to avoid costs and expense of filing unnecessary motions, the
                                                                      5
                                                                          parties agree that Estrella should have additional time to file its own dispositive motion, if
                                                                      6
                                                                          necessary.
                                                                      7

                                                                      8              4.       In an abundance of caution, the parties request an additional 30 days for Estrella

                                                                      9   to file its motion for summary judgment. This should be adequate time for the parties to submit
                                                                     10   the executed stipulation to dismiss.
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                     5.       Carrington and Estrella parties hereby stipulate and agree to extend the time for
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          Estrella to file its Motion for Summary Judgment shall be Friday, July 26, 2019.1
                                                                     13
                                                                          ///
                                                                     14

                                                                     15   ///

                                                                     16   ///

                                                                     17   ///
                                                                     18   ///
                                                                     19
                                                                          ///
                                                                     20
                                                                          ///
                                                                     21
                                                                          ///
                                                                     22

                                                                     23   ///

                                                                     24   ///

                                                                     25   ///
                                                                     26
                                                                          ///
                                                                     27

                                                                     28   1
                                                                              This is a 28-day extension. Thirty days from June 28, 2019 falls on a Sunday.
                                                                                                                                    -2-
                                                                               Case 2:15-cv-01862-JAD-BNW Document 64 Filed 06/28/19 Page 3 of 3



                                                                           1          6. This is the first request for an extension of this deadline and is not made for purposes

                                                                           2   of undue delay.
                                                                           3
                                                                               DATED this _28th day of June, 2019.           DATED this _28th day of June, 2019.
                                                                           4
                                                                               AKERMAN LLP                                   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           5
                                                                               /s/ Tenesa S. Powell__________________        _/s/ David T. Gluth_______________________
                                                                           6   Natalie L. Winslow, Esq.                      Robert S. Larsen, Esq.
                                                                               Nevada Bar No. 12125                          Nevada Bar No. 7785
                                                                           7   Tenesa S. Powell, Esq.                        David T. Gluth, Esq.
                                                                           8   Nevada Bar No. 12488                          Nevada Bar No. 10596
                                                                               1635 Village Center Circle, Suite 200         300 South 4th Street, Suite 1550
                                                                           9   Las Vegas, Nevada 89134                       Las Vegas, Nevada 89101
                                                                               Attorneys for Plaintiff Carrington            Attorneys for Defendant Estrella Homeowners
                                                                          10   Mortgage Services, LLC                        Association
     Gordon Rees Scully Mansukhani, LLP




                                                                          11
                                          300 S. 4th Street, Suite 1550




                                                                          12
                                             Las Vegas, NV 89101




                                                                          13                                                ORDER

                                                                          14                                                IT IS SO ORDERED.

                                                                          15

                                                                          16                                                UNITED STATES MAGISTRATE JUDGE

                                                                                                                            DATED:       July 2, 2019
                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1112869/46146836v.1                                                       28
                                                                                                                               -3-
